           Case 3:18-cv-05031-EMC Document 262 Filed 06/23/21 Page 1 of 4


 1   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     EDWARD V. ANDERSON, Bar No. 83148
 3   ALEX Y. NIE, Bar No. 257927
     TREVOR J. QUIST, Bar No. 304416
 4   379 Lytton Avenue
 5
     Palo Alto, California 94301-1479
     Telephone: 650.815.2600
 6   Facsimile: 650.815.2601
     E mail: evanderson@sheppardmullin.com
 7           anie@sheppardmullin.com
             tquist@sheppardmullin.com
 8

 9   ROBERT M. MASTERS (Pro Hac Vice)
     KEVIN A. RYAN (Pro Hac Vice)
10   2099 Pennsylvania Avenue, NW Ste. 100
     Washington, D.C. 20006-6801
11   Telephone: 202.747.1900
     Facsimile: 202.747.1901
12
     E mail: rmasters@sheppardmullin.com
13           karyan@sheppardmullin.com

14   Attorneys for Plaintiffs
     Hong Kong uCloudlink Network Technology Limited
15   and uCloudlink (America), Ltd.
16                                     UNITED STATES DISTRICT COURT
17                                  NORTHERN DISTRICT OF CALIFORNIA
18   HONG KONG UCLOUDLINK NETWORK
     TECHNOLOGY LIMITED AND
19   UCLOUDLINK (AMERICA), LTD.,
                                                     Case No.: 18-cv-05031-EMC
20                            Plaintiffs,
21   vs.                                             JOINT MOTION AND STIPULATION FOR
                                                     AN ORDER CHANGING TIME
22   SIMO HOLDINGS INC. AND SKYROAM,
     INC.,
23
                              Defendants.
24

25

26

27

28

     SMRH:4829-6788-6064.3                         -1-
           Case 3:18-cv-05031-EMC Document 262 Filed 06/23/21 Page 2 of 4


 1            Plaintiffs Hong Kong uCloudlink Network Technology Limited (“uCloudlink Hong Kong”)

 2   and Ucloudlink (America), Ltd. (“uCloudlink America”) (collectively “uCloudlink” or “Plaintiffs”)

 3   and Defendants SIMO Holdings Inc. (“SIMO”) and Skyroam, Inc. (“Skyroam”) (collectively

 4   “Defendants”) by and through their attorneys of record in this case, jointly stipulate to and move the

 5   Court, pursuant to Civil L.R. 6-2, for an order changing the date and time of the current hearing date

 6   on the parties’ motions for summary judgment (the “Motions Hearing”), from June 25, 2021 at 10:30

 7   A.M. to June 29, 2021 at 9:00 A.M. In support of this motion, the Parties state, declare, and stipulate

 8   as follows:

 9       1. Pursuant to the Clerk’s Notice on even date herewith, June 23, 2021, the date and time of the

10            Motions Hearing was changed from June 24, 2021 at 1:30 P.M. to June 25, 2021 at 10:30 A.M.

11            (EFC No. 261);

12       2. Because uCloudlink Recognized that the changed date and time reflected in the Notice would

13            present a scheduling conflict with counsel set to present oral argument at the Motions Hearing,

14            the Parties conferred with one another and communicated with the Court clerk to identify an

15            alternative date and time to hold the Motions Hearing;

16       3. Following a request by uCloudlink about the Court’s availability, the Court clerk informed the

17            parties that it is available to hold the Motions Hearing on June 29, 2021 at 9:00 A.M. Pacific

18            time.

19       4. The parties met and conferred after the Court clerk’s response. Defendants informed Plaintiffs

20            that they have significant time sensitive obligations on June 29 and June 30, 2021.

21            Nevertheless, because the parties believe that a hearing of one hour in length is sufficient to

22            address the issues, and in the interest of finding a date that the Court is available and on which

23            Counsel for all parties can attend, the parties have agreed as set forth below;

24       5. Pursuant to direction from the Court clerk, the parties hereby agree (subject to the approval of

25            the Court) and stipulate to continue the Motions Hearing from June 25, 2021 at 10:30 A.M. to

26            June 29, 2021 at 9:00 A.M. Pacific Time and, subject to the Court’s needs, the Motions Hearing

27            shall be no longer than one hour;

28

     SMRH:4829-6788-6064.3                               -2-
           Case 3:18-cv-05031-EMC Document 262 Filed 06/23/21 Page 3 of 4


 1       6. The Parties agree and stipulate that the time modifications requested herein will have no

 2            adverse impact on any party, and that other than this extension, all other dates in the schedule

 3            should remain intact.

 4            Accordingly, for all of the foregoing reasons, the Parties jointly stipulate to and move for a

 5   Court order changing the date and time of the Motions Hearing to June 29, 2021 at 9:00 A.M. as

 6   indicated in the attached proposed order.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     SMRH:4829-6788-6064.3                              -3-
           Case 3:18-cv-05031-EMC Document 262 Filed 06/23/21 Page 4 of 4


 1
     Dated: June 23, 2021
 2
                                              Respectfully submitted,
 3

 4

 5   By: /s/ Benjamin E. Weed                 By:      /s/ Robert M. Masters
 6      PETER E. SOSKIN                             EDWARD V. ANDERSON
 7      K&L Gates LLP                               ALEX Y. NIE
        Four Embarcadero Center, Suite 1200         TREVOR J. QUIST
 8      San Francisco, CA 94111                     Sheppard, Mullin, Richter & Hampton
                                                    LLP
 9
                                                    379 Lytton Avenue
        HAROLD H. DAVIS                             Palo Alto, California 94301
10
        Greenberg Traurig, LLP
11      Four Embarcadero Center, Suite 3000         ROBERT M. MASTERS
        San Francisco, CA 94111                     KEVIN A. RYAN
12
                                                    Sheppard, Mullin, Richter & Hampton
13      YANG LIU                                    LLP
        Greenberg Traurig, LLP                      2099 Pennsylvania Avenue, NW Ste. 100
14
        1900 University Avenue                      Washington, D.C. 20006-6801
15      East Palo Alto, CA 94303
                                                    Attorneys for Plaintiffs
16                                                  Hong Kong uCloudlink Network
17
        BENJAMIN E. WEED                            Technology Limited and uCloudlink
        FARRIS MATARIYEH                            (America), Ltd.
18      GINA JOHNSON
        K&L Gates LLP
19
        70 W. Madison Street, Suite 3100
20      Chicago, IL 60602

21      Attorneys for Defendants and
        Counterclaimants
22
        SIMO Holdings Inc., and
23      Skyroam, Inc.
24

25

26

27

28

     SMRH:4829-6788-6064.3                    -4-
